  THE WEITZ LAW FIRM, P.A.
                                                                                         Bank of America Building
                                                                                    18305 Biscayne Blvd., Suite 214
                                                                                           Aventura, Florida 33160

  March 2, 2020
                                                 The conference is adjourned to March 16, 2020
                                                 at 4:30 PM.
  VIACM/ECF
                                                 SO ORDERED
  Honorable Judge John G. Koeltl
  United States District Court
  Southern District of New York                  March 3, 2020
  500 Pearl Street - Courtroom: 14A              New York, NY
  New York, NY 10007

                      Re:     Velasquez v. New Red Star, Inc., d/b/a Red Star Restaurant, et al.
                              Case 1: 19-cv-05643-JGK

    Dear Judge Koeltl:

               The    undersigned       represents   the    Plaintiff    m     the     above-captioned      matter.

           The Initial Pretrial Conference in this matter is currently scheduled for March 10, 2020 at 4:30
   p.m., in your Honor's Courtroom. However, said Conference date is on the same day on which the
   Jewish holiday of Purim falls and Plaintiff's counsel (who is observant) will be unable to attend, as
   he will be observing said holiday. Therefore, Plaintiff's undersigned counsel hereby respectfully
   requests an adjournment of said Conference for three weeks or any other date which is most
   convenient to the Court.

          This is the undersigned counsel's fifth request for adjournment.                   Thank you for your
   consideration of this adjournment request.

                                                      Sincerely,

                                                      By: /S/ B. Bradley Weitz
                                                         B. Bradley Weitz, Esq. (BW 9365)
                                                         THE WEITZ LAW FIRM, P.A.
                                                           Attorney for Plaintiff
                                                           Bank of America Building
                                                           18305 Biscayne Blvd., Suite 214
                                                           Aventura, Florida 33160
80 CU [ ✓,!::. ~.-:                                        Telephone: (305) 949-7777
n . ECTRONICALLY FILED                                     Facsimile: (305) 704-3877
DOC# _ _ · -q-.-,,r,~----                                  Email: bbw@weitzfirm.com
D' TE FILEO:. - ~           --~- L-:V
